Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response
	In Applicant’s Response dated 08 August 2022, Applicant argued against all rejections put forth in the Non-Final Rejection dated 13 May 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 10-22, 24-30, 36-48, 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farnham et al., U.S. Patent Publication Number 2003/0167324 A1 in view of Collison et al., U.S. Patent Number 7,627,828 B1 and further in view of Chavez, David L., U.S. Patent Publication Number 2011/0208816 A1.

Claim 2:
Farnham discloses a method for presenting relational information, the method comprising: 
extracting a plurality of entities from electronically stored information (see Paragraph 0023 – Farnham discloses this limitation in that computer communication information such as identifiers or senders and recipients, are obtained from stored email messages.); 
identifying any aliases used by an entity of the plurality of entities (see Paragraph 0075 – Farnham discloses this limitation in that when a sender is unsure of the recipient’s email address, they may use a recognized alias to send the email.);
a plurality of threads from the electronically stored information (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication may include discussion threads and emails.); and 
determining a plurality of relationships among the plurality of entities according to the plurality of threads (see Paragraph 0005 – Farnham discloses this limitation in that relationships and groups are automatically inferred based on the communication.) and the one or more associated documents (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication information used to generate social map visualizations may include people or contacts with whom documents are shared.), wherein the plurality of relationships comprises a plurality of relationship types (see Figure 3 and Paragraph 0055 – Farnham discloses this limitation in that types of contacts or groups may include Project Team, Research Group, Person, Distribution List, and Research Topic.).
Farnham fails to expressly disclose:
identifying a plurality of threads from the electronically stored information; and 
determining that one or more document are associated with the plurality of threads.
Collison teaches:
identifying a plurality of threads (see Column 3, Line 65-Column 4, Line 4 – Collison discloses this limitation in that an analysis may be made of messages, and messages whose contents are found to be related may be grouped together based on various criteria.) from the electronically stored information (see Column 7, Lines 59-61 – Collison teaches this limitation in that the user may be the sender or recipient of multiple messages stored in the message database.) and
determining that one or more document are associated with the plurality of threads (see Column 4, Lines 50-55 – Collison teaches this limitation in that the attachment management module detects and separates any document attached to a message to store separately. Also see Column 13, Lines 38-44 – Collison further teaches this limitation in that a user may send a file as an attachment, and it may remain associated with the thread as other users comment on said file.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
identifying a plurality of threads from the electronically stored information; and
determining that one or more document are associated with the plurality of threads
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.
	The combination of Farnham and Collison fails to expressly teach:
	wherein the determining comprises searching for the one or more documents that comprise concepts similar to a document being ingested.
	Chavez teaches:
wherein the determining comprises searching for the one or more documents that comprise concepts similar to a document being ingested (see Paragraph 0055 – Chavez teaches this limitation in that the discovery module takes sender/receiver identity and topic as inputs and generates filters to screen communication records and returns relevant results. Also see Paragraph 0077 – Chaves teaches this limitation in that the communication log may include incoming communication.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, taught in Farnham and Collison, to include:
wherein the determining comprises searching for the one or more documents that comprise concepts similar to a document being ingested
for the purpose of allowing a user to search all communications by a particular topic without having to combine the storage of different types of communication or searching each type individually (see Paragraph 0009-0010). Further, Farnham, Collison, and Chavez are concerned with tracking communications.

Claim 3:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein each of the plurality of threads comprises one or more messages (see Paragraph 0023 – Farnham discloses this limitation in that the computer communication data information (entities) is obtained from a plurality of email messages.).

Claim 4:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein each of the plurality of threads comprises multiple types of communications (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication information may include email information, public discussion threads, instant messaging data. Also see Paragraph 0021 – Farnham further discloses this limitation in that communication data sources may include email systems, instant messaging systems, and other communication applications.).


Claim 10:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
Farnham fails to expressly disclose wherein the method comprises identifying a document related to a relationship of the plurality of relationships.
Collison teaches wherein the method comprises identifying a document related to a relationship of the plurality of relationships (see Column 4, Lines 2-10 – Collison teaches this limitation in that information in the header of an email may determine the conversation the message belongs to, which corresponds to the conversation between the present user and other senders and recipients. Also see Column 4, Lines 54-63 – Collison teaches this limitation in that a conversation engine pre-processes a message by identifying and separating the message’s attachments at the attachment management module.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises identifying a document related to a relationship of the plurality of relationships
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.

Claim 11:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
Farnham fails to expressly disclose:
wherein the method comprises identifying a message related to a relationship of the plurality of relationships.
Collison teaches:
wherein the method comprises identifying a document related to a relationship of the plurality of relationships (see Column 4, Lines – Collison teaches this limitation in that information in the header of an email may determine the conversation the message belongs to, which corresponds to the conversation between the present user and other senders and recipients.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises identifying a message related to a relationship of the plurality of relationships
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.

Claim 12:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the method comprises displaying a graph of relationships of a selected relationship type (see Figure 3 – Farnham discloses this limitation in that the groups are selectable (Element 310) to display the relationships accordingly in the graph.).

Claim 13:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the method comprises following a relationship of the plurality of relationships (see Paragraph 0051 – Farnham discloses this limitation in that communication information may be tracked by computing devices integrated in the system and incorporated in the graph.).

Claim 14:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the method comprises maintaining a time history of the plurality of relationships and the plurality of entities (see Paragraph 0028 – Farnham discloses this limitation in that messages and the people related to the emails may be filtered to a specific time range or time period duration, such as a default time of 20 days.).
Claim 15:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein each of the plurality of threads comprises related content (see Paragraph 0019 – Farnham discloses this limitation in that public discussion threads are online communications in which users can contribute to the same topic.).

Claim 16:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
Farnham fails to expressly disclose:
wherein the method comprises analyzing a document to determine whether it is related to a thread of the plurality of threads.
Collison teaches:
wherein the method comprises analyzing a document to determine whether it is related to a thread of the plurality of threads (see Column 3, Line 65-Column 4, Line 2 – Collison teaches this limitation in that based on various criteria, a message may be analyzed to determine if it belongs in a specific conversation thread.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises analyzing a document to determine whether it is related to a thread of the plurality of threads
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.

Claim 17:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
Farnham fails to expressly disclose:
wherein the method comprises adding one or more new documents to a thread of the plurality of threads.
Collison teaches:
wherein the method comprises adding one or more new documents to a thread of the plurality of threads (see Column 4, Lines 54-63 – Collison teaches this limitation in that messages whose contents are found to be related are grouped together into one of the user’s conversations.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises adding one or more new documents to a thread of the plurality of threads
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.

Claim 18:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 17.
Farnham fails to expressly disclose:
wherein the method comprises identifying a different document according to one or more new documents.
Collison teaches:
wherein the method comprises identifying a different document according to one or more new documents (see Column 4, Lines 1-14 – Collison teaches this limitation in that a conversation engine pre-processes a message by identifying and separating the message’s attachments at the attachment management module.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises identifying a different document according to one or more new documents 
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.


Claim 19:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
Farnham fails to expressly disclose:
wherein the extracting of the plurality of entities is guided by a user-defined wordlist.
Collison teaches:
wherein the extracting of the plurality of entities is guided by a user-defined wordlist (see Column 6, Lines 34-41 – Collison teaches this limitation in that based on a user’s search, information is extracted from the messages sent or received by a user’s account.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the extracting of the plurality of entities is guided by a user-defined wordlist 
for the purpose of ensuring that future results sent to the user have accurately identified documents tracked (see Column 3, Lines 60-63). Further, Farnham and Collison are both concerned with tracking the relationships between users who share communications.

Claim 20:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the plurality of entities are determined by a noun-phrase concept (see Figure 1 – Farnham discloses this limitation in that “NextGen Group”, which is a noun-phrase (noun with a descriptor).).

Claim 21:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein each of the plurality of entities is one of a location, a name and a place (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication information (plurality of entities) may include messaging contacts (names), meeting attendees, and online communities (virtual places).).

Claim 22:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the plurality of relationship types comprises a communication relationship (see Paragraph 0027 – Farnham discloses this limitation in that the computer communication information (plurality of entities) may indicate relationships based on the number of times a person appears as a recipient or sender of an email.).

Claim 24:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the plurality of relationship types comprises a location relationship (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication information (plurality of entities) may indicate relationships related to online communities (virtual places).).

Claim 25:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the electronically stored information comprises a plurality of communications accounts of each entity (see Paragraph 0019 – Farnham discloses this limitation in that the computer communication information may include memberships in online communities, groups, games, and profile information.).



Claim 26:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein the plurality of entities are found in metadata of the electronically stored information (see Paragraph 0023 – Farnham discloses this limitation in that the computer communication information (plurality of entities) is obtained from identifiers located in the email headers (metadata), for example.).

Claim 27:
The combination of Farnham, Collison, and Chavez teaches the method of claim 2, wherein each entity of the plurality of entities is represented by a graphical attribute other than text (see Paragraph 0055 – Farnham discloses this limitation in that that contacts may be rendered in different colors (non-text graphical attribute) depending on type of contact).

Claims 28-30, 36-48, and 50-53:
Claims 28-30, 36-48, and 50-53 are the system claims corresponding to the method claims 2-4, 10-22, and 24-27, above. The combination of Farnham, Collison, and Chavez teaches every limitation of claims 2-4, 10-22, and 24-27, per the above rejections. Further, the combination of Farnham, Collison, and Chavez teaches a memory operable to store information (see Collison, Figure 5); and a processor (see Collison, Figure 5) operable to perform the method of claim 2. Thus, the combination of Farnham, Collison, and Chavez teaches every limitation of the corresponding system claims 28-30, 36-48, and 50-53.

Claims 5-9, 23, 31-35, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Farnham, Collison, and Chavez, further in view of Zackrison et al., U.S. Patent Publication Number 2008/0082349 A1.

Claim 5:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
The combination of Farnham, Collison, and Chavez fails to expressly teach:
wherein each of the plurality of threads comprises transactional information.
Zackrison teaches:
wherein each of the plurality of threads comprises transactional information (see Paragraph 0030 – Zackrison teaches this limitation in that information about financial transactions is used to augment information about entities and relationships in a social network.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein each of the plurality of threads comprises transactional information
for the purpose of authenticating financial history or recommendations in a social network (see Paragraph 0004). Further, Farnham and Zackrison are both concerned with tracking the relationships between users who share communications.

Claim 6:
As indicated in the above rejection, the combination of Farnham, Collison, Chavez, and Zackrison teaches every limitation of claim 5.
The combination of Farnham, Collison, and Chavez fails to expressly teach:
wherein the transactional information is independent of a communication.
Zackrison teaches:
wherein the transactional information is independent of a communication (see Paragraph 0044 – Zackrison teaches this limitation in that financial transactions may be retrieved from a purely financial source and later combined with information from a purely social network (communication) source.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the transactional information is independent of a communication
for the purpose of authenticating financial history or recommendations in a social network (see Paragraph 0004). Further, Farnham and Zackrison are both concerned with tracking the relationships between users who share communications.

Claim 7:
As indicated in the above rejection, the combination of Farnham, Collison, Chavez, and Zackrison teaches every limitation of claim 5.
The combination of Farnham, Collison, and Chavez fails to expressly teach:
wherein the transactional information is related to a communication.
Zackrison teaches:
wherein the transactional information is related to a communication (see Paragraph 0016 – Zackrison teaches this limitation in that the financial transaction may be associated with a referral from a user for a product or service to another entity in a user’s social network.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the transactional information is related to a communication
for the purpose of authenticating financial history or recommendations in a social network (see Paragraph 0004). Further, Farnham and Zackrison are both concerned with tracking the relationships between users who share communications.

Claim 8:
As indicated in the above rejection, the combination of Farnham, Collison, Chavez, and Zackrison teaches every limitation of claim 5.
The combination of Farnham and Collison fails to expressly teach:
wherein the method comprises tracking the transactional information over time.
Zackrison teaches:
wherein the method comprises tracking the transactional information over time (see Paragraph 0043 – Zackrison teaches this limitation in that the aggregator may verify the profile of a consumer by tracking and indicating recent consumer activity.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the method comprises tracking the transactional information over time
for the purpose of authenticating financial history or recommendations in a social network (see Paragraph 0004). Further, Farnham and Zackrison are both concerned with tracking the relationships between users who share communications.

Claim 9:
The combination of Farnham, Collison, Chavez, and Zackrison teaches the method of claim 5, wherein the method comprises following a relationship of the plurality of relationships (see Paragraph 0051 – Farnham discloses this limitation in that communication information may be tracked by computing devices integrated in the system and incorporated in the graph.).

Claim 23:
As indicated in the above rejection, the combination of Farnham, Collison, and Chavez teaches every limitation of claim 2.
The combination of Farnham and Collison fails to expressly teach:
wherein the plurality of relationship types comprises a financial relationship.
Zackrison teaches:
wherein the plurality of relationship types comprises a financial relationship (see Paragraph 0030 – Zackrison teaches this limitation in that information about financial transactions is used to augment information about entities and relationships in a social network.).
It would have been obvious to one having ordinary skill in the art before the filing date of the present invention to modify the method, disclosed in Farnham, to include:
wherein the plurality of relationship types comprises a financial relationship
for the purpose of authenticating financial history or recommendations in a social network (see Paragraph 0004). Further, Farnham and Zackrison are both concerned with tracking the relationships between users who share communications.

Claims 31-35 and 49:
Claims 31-35 and 49 are the system claims corresponding to the method claims 5-9 and 23, above. The combination of Farnham, Collison, Chavez, and Zackrison teaches every limitation of claims 5-9 and 23, per the above rejections. Further, the combination of Farnham, Collison, Chavez, and Zackrison teaches a memory operable to store information (see Collison, Figure 5); and a processor (see Collison, Figure 5) operable to perform the method of claim 2. Thus, the combination of Farnham, Collison, Chavez, and Zackrison teaches every limitation of the corresponding system claims 31-35 and 49.

Response to Arguments
	Applicant’s arguments dated 08 August 2022 have been considered but are not persuasive.
	Firstly, Applicant argues that Collison fails to teach determine that one or more documents are associated with the plurality of threads because “Collison’s documents are attached to a message” and are “treated the same regardless of whether or not they are ‘associated with the plurality of threads’”. See Remarks, Page 10, Paragraphs 1-2.
	The Examiner disagrees.
	As indicated in the rejection of claim 1 above and as referenced in Applicant’s arguments, Collison teaches that the attachment management module detects and separates any document attached to a message to store separately (Column 4, Lines 50-55). Collison further teaches this limitation in that a user may send a file as an attachment, and it may remain associated with the thread as other users comment on said file (Column 13, Lines 38-44). Examiner notes that the broadest reasonable interpretation of claims 2 and 28, the phrase documents…associated with the plurality of threads includes documents that are attached to the messages in the threads. Without further limitations or restrictions in the claims or Specification stating otherwise, the documents attached to messages are clearly associated with the messages (and therefore, associated with the threads). There is no requirement in claims 2 and 28 to manage documents that are not associated with the plurality of threads. 
	Thus, Examiner maintains that Collison teaches the limitation determine that one or more documents are associated with the plurality of threads.
	Secondly, Applicant argues  that Chavez fails to teach a search for the one or more documents that comprise concepts similar to a document being ingested because the documents in Chavez are items of different modes of communication, while Collison’s documents are not modes of communication, but rather attachments. See Remarks, Page 10, Paragraph 3 – Page 11, Paragraph 1.
	The Examiner disagrees.
As indicated in the rejection of claim 1 above and as referenced in Applicant’s arguments, Collison teaches wherein the determining comprises searching for the one or more documents that comprise concepts similar to a document being ingested in that the discovery module takes sender/receiver identity and topic as inputs and generates filters to screen communication records and returns relevant results (Paragraph 0055). Further, Chaves teaches that the communication log may include incoming communication (Paragraph 0077). Examiner further notes that at Paragraph 0041, Chavez refers to stored communications, stating “…the communication itself (e.g., within a header of the communication, as an attachment to the communication, etc.)”. Thus, Chavez includes attachments to the communications as documents being searched as discussed above.
Thus, Examiner maintains that Chavez teaches the limitation a search for the one or more documents that comprise concepts similar to a document being ingested.
	Thirdly, Applicant agues that Farnham fails to disclose determine a plurality of relationships among the plurality of entities according to the plurality of threads because “Farnham’s grouping of email users is NOT a ‘relationship’ as claimed. Farnham’s grouping of email users is also NOT determined ‘according to the plurality of threads’”. See Remarks, Page 11, Paragraphs 2-3.
	The Examiner disagrees.
	As indicated in the rejection above, Farnham teaches  that relationships and groups are automatically inferred based on the communication (Paragraph 0005) and that the computer communication information used to generate social map visualizations may include people or contacts with whom documents are shared (Paragraph 0019). Applicant further argues that “For example, there is not determinable relationship according to any thread between all 1.8 billion gmail accounts.” See Remarks, Page 11, Paragraph 3. Examiner submits that a more accurate analogy in line with the disclosure in Farnham would be that of 1.8 billion Gmail accounts, those amongst whom documents have been shared are determined to have some type of a relationship. 
	Thus, Examiner maintains that Farnham teaches the limitation determine a plurality of relationships among the plurality of entities according to the plurality of threads.
	Finally, Applicant argues that Farnham fails to teach the plurality of relationships comprises a plurality of relationship types because Farnham’s contacts/groups are nodes on Farnham’s graph. Farnham’s nodes themselves do not represent any relationship”. See Remarks, Page 11, Paragraphs 4-5.
	The Examiner disagrees.
As indicated in the rejection above, Farnham teaches that types of contacts or groups may include Project Team, Research Group, Person, Distribution List, and Research Topic (Paragraph 005, Figure 3). As further illustrates in Figure 3, a viewer is presented with a key at 310 which associates colors with the graphical indications of relationships among nodes. The visualization of the nodes in space is reflective of the type of relationships among contacts that is derived from the threads.
Thus, Examiner maintains that Farnham teaches  the plurality of relationships comprises a plurality of relationship types.
	Thus, the combination of Farnham, Collison, and Chavez teaches every limitation of independent claims 2 and 28.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143